UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6832



NATHANIEL M. COSTLEY,

                                             Plaintiff - Appellant,

          versus


ROBERT SWARTZ, Baliff; GORDON TITTSWORTH,
Bailiff; JOHN GROVES, Bailiff; HARRY BAVARD,
Bailiff; EARL ISSENNOCK; ISSENNOCK, Deputy;
DEPUTY CARR; TINA RAY, DFC; DEPUTY BUMM;
DEPUTY HOFFA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-1518-DKC)


Submitted:   September 8, 2000            Decided:   October 6, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathaniel M. Costley, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Julia Melville Andrew, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland; Daniel Karp, Kevin Bock
Karpinski, ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Nathaniel M. Costley appeals the district court’s orders deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint

and denying his motion for an extension of time to file his notice

of appeal.    We dismiss the appeal for lack of jurisdiction because

Appellant’s notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order denying relief on Costley’s § 1983

complaint was entered on the docket in February 1999, and its order

denying Costley’s motion for an extension of time was entered in

May 1999.     Costley’s notice of appeal was filed on June 8, 2000.

Because Costley failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal. Costley’s motion for appointment of counsel is denied.

We dispense with oral argument because the facts and legal conten-




                                  3
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                       DISMISSED




                                4